DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: EP 3 017 911 A1 (hereafter—EP’911--).
In regards to claim 1, EP’911 discloses a machine tool (Figure 1) comprising: a first machine element (4) movable in a travel direction (i.g. along the z axis as in Figure 2) and having first (4.1) and second (4.2) side faces, said first and second side faces (4.1 and 4.2) running parallel (in the same way as presented by Applicant) to the travel direction (z axis) and oriented at a right angle to each other (see Figure 2); second machine element (3) having a guideway (refer to guideways on Figure 1 that move the first machine element 4, along an x axis; y axis and z axis) for guiding a movement of the first machine element; a drive operably connected to the first machine element for moving the first machine element (4) in the travel direction (z axis) in a positionally controlled manner in the guideway of the second machine element (3); and first (7.1) and second (7.2) vibration dampers disposed in a plane oriented perpendicular to the travel direction (see Figures 5 and 6), wherein the first vibration damper (7.1) is aligned with a first vibration direction of the first machine element and the second vibration damper (7.2) is aligned with a second vibration direction of the first machine element (4).
EP’911 fails to disclose that at least one of the first and second vibration dampers is neither parallel to the first side face nor parallel to the second side face; and s modification of the device of EP’911 to have at least one of the first and second vibration dampers be neither parallel to the first side face nor parallel to the second side face would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722